UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
MARLENE D. PATRELLA,

                            Plaintiff,
                                                 MEMORANDUM & ORDER
          -against-                              18-CV-3722(JS)(AKT)

COUNTY OF SUFFOLK, EMPLOYEES OF
COUNTY OF SUFFOLK, JOHN DOE 1 and 2,
and JANE DOE 1 and 2,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      Joseph C. Stroble, Esq.
                    40 Main Street
                    P.O. Box 596
                    Sayville, New York 11782

For Defendants
County of Suffolk:    Arlene S. Zwilling, Esq.
                      Suffolk County Attorney
                      H. Lee Dennison Building
                      100 Veterans Memorial Highway
                      P.O. Box 6100
                      Hauppauge, New York 11788

Employees of County
of Suffolk, John
Doe 1 and 2, and
Jane Doe 1 and 2:   No appearance.

SEYBERT, District Judge:

          On   June   27,   2018,   plaintiff   Marlene   D.   Patrella

(“Plaintiff”) commenced this action against defendant County of

Suffolk (“the County”), Employees of County of Suffolk and four

John and Jane Does (collectively, “County Employees,”1 and together


1 The County Employees have not been identified and have not
otherwise appeared in this action.
with the County, “Defendants”) pursuant 42 U.S.C. § 1983, Title II

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131

et seq., and New York State Public Officers Law § 87(2)(g),

alleging that the County has a policy of failing to consider or

seriously      pursue   Plaintiff’s     reports      of    suspected   criminal

activity due to her perceived and actual disabilities.                      (See

generally Am. Compl., D.E. 29.)             Specifically, Plaintiff alleges

that the County engaged in discriminatory conduct by refusing to

provide her with an unredacted copy of a report that described

Plaintiff as having “possible psych issues.”                (See generally Am.

Compl. and at 2.) Before the Court is the County’s motion pursuant

to Federal Rule of Civil Procedure Rule 12(b)(6) to dismiss

Plaintiff’s Amended Complaint for failure to state a claim and as

barred   by    the   applicable   statutes     of    limitations   (“Motion”).

(Mot., D.E. 31; see generally Cty. Br., D.E. 31-1.)                      For the

reasons set forth below, the County’s Motion is GRANTED.

                             FACTUAL BACKGROUND2

              Plaintiff alleges that she underwent chemotherapy for

cancer, and as a result, she is disabled with impaired verbal

expression abilities.         (Am. Compl. ¶ 8.)           On October 25, 2006,

Plaintiff     lodged    a   complaint   with   the    Suffolk   County    Police




2 The following facts are taken from the Amended Complaint and
are assumed to be true for purposes of this Memorandum and
Order.
                                        2
Department (“SCPD”) that the pastor of the Blue Point Bible Church

was “using the offerings made by patrons, as well as reverse

mortgages, to not only improve the church, but also for his own

personal gain.”    (Am. Compl., Redacted Field Report, Ex. A, D.E.

29-1; Am. Compl., Unredacted Field Report, Ex. B, D.E. 29-2.)             A

SCPD officer memorialized Plaintiff’s complaint in a field report

wherein   the   officer   marked   the   complaint    as   “unfounded”   and

described Plaintiff as having “possible psych issues” (the “Field

Report”).   (See Unredacted Field Report.)

            Plaintiff first requested a copy of the Field Report on

October 13, 2011 and received a letter acknowledging her request

that stated she should receive a response “within 30-90 days.”3

(Am. Compl. ¶ 10.)    On June 20, 2012, Plaintiff was examined at a

50-h hearing4 and thereafter, on June 29, 2012, Plaintiff received

a redacted copy of the Field Report that excluded the phrase “with

possible psych issues.”     (Am. Compl. ¶ 10.)       The Amended Complaint

does not explain the context or relevance of the 50-h hearing.




3 Plaintiff does not allege the entity, agency, or person from
whom she first requested the Field Report.

4 A “50-h hearing” is an examination provided for under New York
General Municipal Law § 50-h. See N.Y. Gen. Mun. Law § 50-h(1)
(“Wherever a notice of claim is filed against a . . . county . .
. the . . . county . . . shall have the right to demand an
examination of the claimant relative to the occurrence and
extent of the injuries or damages for which claim is made, which
examination shall be upon oral questions unless the parties
otherwise stipulate. . . .”).
                                     3
          Plaintiff attempted to obtain an unredacted copy of the

Field Report for “five years” but was “blocked.”     (See Am. Compl.

¶¶ 9, 13(b); see also Am. Compl. ¶¶ 8, 13(a)-(c).)   On May 6, 2014,

Plaintiff spoke to a SCPD Internal Affairs Senior Officer and

requested information regarding the redaction but was informed

that “derogatory language is not redacted.”   (Am. Compl. ¶ 13(a).)

On or around September 5, 2017, Plaintiff received an unredacted

copy of the Field Report after her acquaintance, Maria Catania,

requested and received a copy of the unredacted Field Report. (Am.

Compl. ¶¶ 7, 13(c).)

          Prior to the commencement of this action, Plaintiff was

a party to a “related action against the [SCPD],” (Am. Compl. ¶ 7)

based on the theory that the SCPD “had a history of discriminatory

treatment against her, because they knew that [ ] [P]laintiff was

disabled and her verbal facilities were impaired” and therefore

did not take Plaintiff’s complaints of criminal activity seriously

(Am. Compl. ¶ 10).     Plaintiff does not provide any information

with respect to the “related action” however Plaintiff references

this action as the “2012 STATE ACTION.”    (Am. Compl. ¶¶ 7, 12(a)

and (b), at ECF p. 6.)5   According to Plaintiff, the SCPD provided

her with a redacted copy of the Field Report “because the [SCPD]




5 The Amended Complaint is incorrectly numbered and includes
paragraph 12 twice. The Court will identify which paragraph 12 it
cites where appropriate.
                                 4
contemplated that if [Plaintiff] was in possession of the full

report, [she] would attempt to use it as evidence in a lawsuit to

show that the [SCPD] had prior knowledge of her disability.”                   (Am.

Compl. ¶¶ 9-10.)       From what the Court can tell, Plaintiff sought

to “renew and reargue dismissal of the 2012 State Court action

based   on    new   evidence,”      which   the    Court   interprets     as    the

unredacted Field Report.         (Am. Compl. ¶ 12(a), at ECF p. 6.)

                              Procedural History

             Plaintiff    initiated     this      action   on    June   27,    2018

(Compl., D.E. 1.) and filed an Amended Complaint on January 6,

2019.   (See Am. Compl.)         Although not entirely clear, the Court

construes the Amended Complaint as asserting the following causes

of   action    based     on   the    County’s      alleged      disability-based

discriminatory conduct: (1) a violation of Plaintiff’s Fourteenth

Amendment Procedural Due Process rights pursuant to 42 U.S.C.

§ 1983 (Am. Compl. ¶ 15); (2) a violation of Plaintiff’s Fourteenth

Amendment Equal Protection rights pursuant to 42 U.S.C. § 1983

under the “class of one” theory of liability (Am. Compl. ¶¶ 15,

18, 25-26, 31); (3) a violation of the ADA (Am. Compl. ¶¶ 15-16,

18, 23-25); and (4) a municipal liability claim against the County

based upon its alleged failure to train (Am. Compl. ¶ 32.)




                                        5
                                 DISCUSSION

I.   Legal Standard

            To withstand a motion to dismiss, a complaint must

contain factual allegations that “‘state a claim to relief that is

plausible on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974, 167 L. Ed. 2d 929 (2007)).         This plausibility standard is

not a “probability requirement” and requires “more than a sheer

possibility that a defendant has acted unlawfully.”          Id. (internal

quotation marks and citation omitted).         “To survive a motion to

dismiss under Twombly, it is not enough to make allegations of an

antitrust    conspiracy   that    are    consistent   with   an   unlawful

agreement; to be viable, a complaint must contain enough factual

matter (taken as true) to suggest that an agreement to engage in

anticompetitive conduct was made.”            In re Elevator Antitrust

Litig., 502 F.3d 47, 50 (2d Cir. 2007) (internal quotation marks

and citation omitted).

            In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

                                     6
the complaint heavily relies, and anything of which judicial notice

may be taken.6     See Chambers v. Time Warner, Inc., 282 F.3d 147,

152–52 (2d Cir. 2002); Kramer v. Time Warner, Inc., 937 F.2d 767,

773 (2d Cir. 1991).

II.   Statute of Limitations

           The County argues that Plaintiff’s federal claims are

time-barred and must be dismissed.    (Cty. Br. at 9-10.)   Plaintiff

does not respond or otherwise argue in opposition to the County’s

statute of limitations argument.      Nonetheless, the Court agrees

with the County.

           In this Circuit, claims brought under the ADA and Section

1983 are governed by New York’s three-year statute of limitations




6 In support of her opposition, Plaintiff provided the Court with
transcripts of taped conversations with various individuals,
including SCPD employees. (Pl. Br., D.E. 32, at 3-4.) These
transcripts were not attached to the Complaint and as such
cannot be properly considered by the Court in deciding the
Motion. See Paul v. Baily, No. 09–CV–5784, 2013 WL 2896990, at
*5 (S.D.N.Y. June 13, 2013) (“[A]s a general rule, . . . courts
should not consider factual allegations made for the first time
in opposition papers.”); Friedman v. MiraMed Revenue Grp., LLC,
No. 12–CV–5328, 2012 WL 5992163, at *3 (S.D.N.Y. Nov. 19, 2012)
(“[T]he [c]ourt declines to consider the additional facts set
forth in plaintiff’s opposition papers that are not in his
complaint.”); Kalin v. Xanboo, Inc., 526 F. Supp. 2d 392, 398–99
(S.D.N.Y. 2007) (holding that a court’s analysis under Rule
12(b)(6) “is limited to information contained within the four
corners of the complaint” and that “[w]hen material outside the
pleadings is presented in response to a motion to dismiss, the
court must either exclude the additional material and decide the
motion on the complaint alone or convert the motion to one for
summary judgment” (internal quotation marks and citations
omitted)).
                                  7
for personal injury actions.       Stropkay v. Garden City Union Free

Sch. Dist., 593 F. App’x 37, 41 (2d Cir. 2014) (noting plaintiffs’

claims under the “ADA . . . and § 1983 . . . have three year

statutes of limitations in these circumstances.”) (citing N.Y.

C.P.L.R. § 214(5) and collecting cases); Ortega v. Arnold, No. 13-

CV-9155,   2016    WL   1117585,   at       *3   (S.D.N.Y.   Mar.     21,   2016)

(collecting cases).     Under these “statutory regimes, claims accrue

‘when [a plaintiff] knew or had reason to know of the injury

serving as the basis for his claim.’”             Stropkay, 593 F. App’x at

41 (quoting Harris v. City of N.Y., 186 F.3d 243, 247 (2d Cir.

1999)); see also Fahs Const. Grp., Inc. v. Gray, 725 F.3d 289, 292

(2d Cir. 2013) (citing Pearl v. City of Long Beach, 296 F.3d 76,

80 (2d Cir. 2002)); Ortega, 2016 WL 1117585, at *3 (“As for when

claims under these statutes accrue, federal law governs th[at]

question.”)     (internal   quotation       marks    and   citation    omitted;

alteration in original).     With respect to determining “the timing

of accrual in the context of discrimination claims, the Supreme

Court has instructed that ‘the proper focus is on the time of the

discriminatory act, not the point at which the consequences of the

act become painful.’”       Ortega, 2016 WL 1117585, at *3 (quoting

Morse v. Univ. of Vt., 973 F.2d 122, 125 (2d Cir. 1992)) (emphasis

in original).

           Here, the alleged discriminatory acts giving rise to

Plaintiff’s   claims--the    failure        to   provide   Plaintiff    with   an

                                        8
unredacted    copy    of     the    Field    Report--took     place     between

October 13, 2011 and 2014.          (Am. Compl. ¶¶ 10, 13(a)-(c).)           The

Amended Complaint does not allege any facts that Plaintiff sought

and was denied, or otherwise made any effort to obtain, the

unredacted Field Report after 2014.          Accordingly, “any ADA, . . .

and § 1983 claims arising from these events accrued, at the

latest,” in 2017.       Ortega, 2016 WL 1117585, at *4.               Plaintiff

initiated this action on December 18, 2018, more than three years

after   any   alleged      discriminatory     conduct     occurred.       Thus,

Plaintiff’s claims are clearly barred by the applicable statutes

of limitations.      Ortega, 2016 WL 1117585, at *4.

          Moreover,     to    the   extent    Plaintiff     argues    that   the

statute of limitations was somehow tolled to September 5, 2017--

the date Ms. Catania received the unredacted Field Report--that

argument necessarily fails.         See Am. Compl. ¶ 13(c) (“Discovery of

the improperly redacted [F]ield [R]eport could only be made after

it was given to Ms. Maria Catania, . . . [t]hat was the time that

the statute of limitations accrued.” (emphasis added).                Plaintiff

knew “or had reason to know of the injury serving as the basis

for” her claim between 2012 and 2014.           Stropkay, 593 F. App’x at

41 (internal quotation marks and citation omitted).              Indeed, the

Amended Complaint alleges that Plaintiff was a party to another

action against the SCPD premised “on the notion that the [SCPD]

had a history of discriminatory treatment against her, because

                                       9
they knew that [ ] [Plaintiff] was disabled.”                (Am. Compl. ¶ 9.)

Plaintiff alleges the SCPD provided her with a redacted copy of

the   Field     Report    “because    the    [SCPD]      contemplated   that     if

[Plaintiff] was in possession of the full report, [Plaintiff] would

attempt to use it as evidence in a lawsuit to show that the [SCPD]

had prior knowledge of her disability.”                (Am. Compl. ¶ 9.)      Thus,

Plaintiff was aware of the circumstances that “gave rise to [her]

claims as early as” 2012, when, as alleged, she was provided with

the   redacted    Field    Report    and    at   the   latest,   in   2014,    when

Plaintiff was told “derogatory language is not redacted.”                  Banushi

v. City of N.Y., No. 05-CV-1805, 2006 WL 2811898, at *4 (E.D.N.Y.

Sept. 28, 2006); Am. Compl. ¶¶ 13(a)-(c); see also May 6, 2014

Tr., Am. Compl., Ex. F, D.E. 29-6, at ECF p. 2:9-13 (Plaintiff

stating “I think I’ve been discriminated against because on a

police report it’s redacted and I’m pretty sure it’s a derogatory

remark about me because I’m disabled.”).

              Plaintiff does not argue or present “any facts to suggest

that the doctrine of equitable tolling should be applied here to

extend the limitations period for Plaintiff’s claims.”                     Ortega,

2016 WL 1117585, at *4 (citing Diaz v. Kelly, 515 F.3d 149, 153

(2d Cir. 2008) (explaining that equitable tolling is only warranted

where a plaintiff establishes “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way” (citation omitted))). In any event, the doctrine

                                       10
of   equitable    tolling   is    inapplicable   for   the    same   reasons

articulated above, mainly that between 2012 and 2014, Plaintiff

had reason to believe that the SCPD improperly withheld the

unredacted Field Report, because, for example, she initiated the

2012   State     court   action   based   on   the   SCPD’s   “history    of

discriminatory treatment against her.” (Am. Compl. ¶¶ 9-11, 12(a)-

(b) at ECF p. 6, 13(a)-(c).)         Thus, the fact that Plaintiff did

not obtain the unredacted Field Report prior to September 5, 2017

“did not [ ] deprive Plaintiff[ ] of information needed to file a

law suit” within the applicable time frame.            Harrison v. Harlem

Hosp., No. 05-CV-8271, 2007 WL 2822231, at *3 (S.D.N.Y. Sept. 28,

2007), aff’d, 364 F. App’x 686 (2d Cir. 2010); MacFarlane v. Ewald,

No. 10-CV-2877, 2016 WL 4076585, at *4 (E.D.N.Y. Aug. 1, 2016).7

           Therefore, Plaintiff’s claims are time-barred and must

be dismissed.


7 To the extent it can be inferred that Plaintiff argues the
continuing violation doctrine extends the limitations period,
the Court finds its application unwarranted because Plaintiff’s
claims are based on discrete acts, rather than a continuing
violation. Gregory v. Inc. Vill. of Ctr. Island, No. 14-CV-
2889, 2015 WL 5093623, at *5 (E.D.N.Y. Aug. 28, 2015) (“[T]he
continuing violation doctrine does not apply to a claim (or
series of claims) arising from discrete actions, even if those
actions have long-lasting effects.”) (internal citations
omitted); Albritton v. Morris, No. 13-CV-3708, 2016 WL 1267799,
at *11 (S.D.N.Y. Mar. 30, 2016); MacFarlane, 2016 WL 4076585, at
*3. Even if the doctrine were applicable, there is no basis to
delay the limitations period because “the only differential
treatment alleged in the complaint took place outside the
limitations period.” Fahs, 753 F.3d at 292.


                                     11
III. Plaintiff’s Fourteenth Amendment Due Process Claim

            Although all of Plaintiff’s claims are time-barred,

Plaintiff puts forth conflicting arguments as to whether she

asserts a Due Process claim.          As such, the Court finds it prudent

to briefly address this issue.

            Defendant argues that Plaintiff’s Due Process claim must

be   dismissed   because      (1) Plaintiff      has   no   constitutionally

protected property or liberty interest and (2) Plaintiff failed to

exhaust post-deprivation remedies.          (Cty. Br. at 4-5.)       Plaintiff

responds that “arguments and authority cited in relation to state

claims,   notices    of    claim   requirements,   Article    78    proceeding

requirements” are irrelevant because she has “not ple[ ]d nor seeks

redress for a FOIL violation related to a FOIL response in the

ordinary course of business.”           (Pl. Br., at 1, 5-6.)         However,

Plaintiff alleged that she “had and has a liberty interest and/or

property interest” in a “FOIL REQUEST RESPONSE.”                   (Am. Compl.

¶ 15.)    Plaintiff further argues that “police personnel . . . did

not follow the [SCPD] policies and procedures applicable to”

(1) complaints      from   disabled    persons   and   (2) “processing     and

providing FOIL requests.”          (Pl. Br. at 1-2.)

            This claim, to the extent it is alleged, must fail.

First, Plaintiff does not have a protected property interest in

the requested FOIL documents.         See Simpson v. Town of Southampton,

No. 06-CV-6743, 2007 WL 1755749, at *4 (E.D.N.Y. June 15, 2007)

                                       12
(collecting   cases)    (internal     quotation   marks      and   citations

omitted) (noting that an “overwhelming majority of courts in this

Circuit” find that “a plaintiff has no property interest in

obtaining FOIL documents.”); Jenn-Ching Luo v. Baldwin Union Free

Sch. Dist., No. 12-CV-6054, 2013 WL 4719090, at *4, n.6 (E.D.N.Y.

Sept. 3, 2013) (citing Papay v. Haselhuhn, No. 07–CV–3858, 2010 WL

4140430, at *7 (S.D.N.Y. Oct. 21, 2010) (finding that the plaintiff

did not have a protected property interest in requested FOIL

documents because “access to [those] documents constitutes a mere

expectation of Plaintiff, not an entitlement that would establish

a property interest under the Due Process Clause”)).

          Assuming     arguendo     that   Plaintiff   had     a   protected

property interest in FOIL documents, Plaintiff’s claim fails as a

matter of law because Plaintiff did not pursue “an Article 78

proceeding in New York State court to remedy an improper denial of

plaintiff’s FOIL requests.”8         Simpson, 2007 WL 1755749, at *5

(collecting cases); Blount v. Brown, No. 10-CV-1548, 2010 WL

1945858, at *2 (E.D.N.Y. May 11, 2010) (collecting cases); Lawrence

v. Antonucci, No. 04-CV-356, 2005 WL 643457, at *4 (W.D.N.Y.

Mar. 16, 2005) (“[The plaintiff] never sought to commence an

Article 78 proceeding to challenge [d]efendants’ refusal to honor


8 Plaintiff fails to allege that she appealed the denial of her
FOIL requests for the unredacted Field Report and the Amended
Complaint lacks any allegation that she sought to initiate an
Article 78 proceeding relating to her FOIL requests.
                                     13
his FOIL letter. Plaintiff thus willfully failed to take advantage

of the due process afforded to him under New York law, and he

cannot now complain that he has been denied such process.”).

Therefore, to the extent it is alleged, Plaintiff’s Due Process

claim must be dismissed with prejudice.

IV.    ADA Claims against Individual County Employees

             The Court also finds it prudent to also briefly address

Plaintiff’s ADA-based claims against individual County Employees.

Insofar as Plaintiff is suing “individual defendants in their

individual    capacities,   Title   II   of   the   ADA . . . [does    not]

provide[ ] for individual capacity suits against state officials.”

Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107

(2d Cir. 2001) (collecting cases) (citations omitted).                Thus,

Plaintiff’s ADA claim against individual County Employees must

also be dismissed with prejudice.

V.     State Law Claims

             The County points out that the “[C]omplaint includes

what appears to be a state law cause of action.”            (Cty. Br. at

10.)    Plaintiff responds that she “has not plead nor intended to

plead any state court claims in this action.”            (Pl. Br. at 1.)

Thus, this portion of the County’s Motion is moot.

VI.    Leave to Amend

             Although Plaintiff has not requested leave to replead,

the Second Circuit has stated that “[w]hen a motion to dismiss is

                                    14
granted,    the      usual    practice   is    to   grant   leave   to    amend    the

complaint.”       Hayden v. Cty. of Nassau, 180 F.3d 42, 53 (2d Cir.

1999); see also FED. R. CIV. P. 15(a)(2) (“The court should freely

give leave [to amend] when justice so requires.”).                  Leave to amend

should be granted unless there is evidence of undue delay, bad

faith, undue prejudice, or futility.                See Milanese v. Rust–Oleum

Corp., 244 F .3d 104, 110 (2d Cir. 2001).

              Here,     Plaintiff’s       claims     against    Defendants         are

untimely.      “Better pleading would not cure this defect in these

claims, and leave to amend is therefore denied.”                         Bastien v.

Samuels, No. 14-CV-1561, 2014 WL 5306016, at *5 (E.D.N.Y. Oct. 15,

2014) (citing Cuoco v. Moritsugu, 222 F.3d 9, 112 (2d Cir. 2000)

(holding that leave to amend should be denied where “better

pleading will not cure” the defects in a plaintiff’s complaint);

Grace v. Rosenstock, 228 F.3d 40, 53 (2d Cir. 2000) (“Amendment

would likely be futile if, for example, the claims the plaintiff

sought   to    add    would    be   barred     by   the   applicable     statute   of

limitations.”); Bridgeforth v. U.S. Navy Recruitment Off., No. 11–

CV–0431,      2011    WL     5881778,    at    *2   (N.D.N.Y.   Nov.     23,   2011)

(“Amendment would be futile here because Plaintiffs claims arise

from events, which he was aware of, that occurred more than three

years before he commenced this Section 1983 action. Thus, his

claims are time barred, and amendment would be futile because

repleading would not cure the timeliness deficiency.” (internal

                                          15
citation omitted)); Vargas v. Ciarletta, No. 09–CV–8981, 2010 WL

4447636, at *1 (S.D.N.Y. Nov. 4, 2010) (“[I]f the claims the

plaintiff seeks to add would be barred by the applicable statute

of limitations, amendment would be futile and leave to amend should

be denied.”)).

                                 CONCLUSION

          For    the   reasons    stated    above,   the   County’s   Motion

(D.E. 31) is GRANTED in its entirety and Plaintiff’s Amended

Complaint is DISMISSED with prejudice.

          The Clerk of the Court is directed to mark this case

CLOSED.



                                           SO ORDERED.



                                           _/s/ JOANNA SEYBERT_____
                                           Joanna Seybert, U.S.D.J.

Dated:    December   3 , 2019
          Central Islip, New York




                                     16
